


Exhibit 10.56

 

KEURIG GREEN MOUNTAIN, INC.

 

NON-QUALIFIED PLAN

 

(Effective January 1, 2015)

 

--------------------------------------------------------------------------------


 

KEURIG GREEN MOUNTAIN, INC.
NON-QUALIFIED PLAN

 

This unfunded deferred compensation plan known as the Keurig Green Mountain,
Inc. Non-Qualified Plan (the “Plan”) is adopted effective January 1, 2015, by
Keurig Green Mountain, Inc.  (the “Company”).

 

ARTICLE I

 

DEFINITIONS

 

For purposes of this Plan, the following words and phrases shall have the
following meanings unless a different meaning is plainly required by the
context.

 

Sec. 1.01                                               “Account” means each
account established on the books of the Employer to reflect the balance of Plan
benefits attributable to a Participant.

 

Sec. 1.02                                               “Cause” shall have the
meaning given such term under the Keurig Green Mountain, Inc. 2014 Omnibus
Incentive Plan.

 

Sec. 1.03                                               “Code” means the
Internal Revenue Code of 1986, as may be further amended from time to time.

 

Sec. 1.04                                               “Compensation” means an
Eligible Employee’s base salary and cash incentive bonus compensation paid by an
Employer to a Participant during a Plan Year which exceeds the limit set forth
in Code Section 401(a)(17) for such Plan Year.

 

Sec. 1.05                                               “Committee” means the
Retirement Committee under the Keurig Green Mountain 401(k) and Profit Sharing
Plan.

 

Sec. 1.06                                               “Crediting Date” means,
with respect to a Plan Year, the date occurring within sixty (60) days following
the end of such Plan Year on which the Committee determines to credit an
Employer Credit to the Accounts of Eligible Employees.

 

Sec. 1.07                                               “Disability” means any
physical or mental condition for which a Participant shall be eligible to
receive benefits under the Employer’s long-term disability program.

 

Sec. 1.08                                               “Eligible Employee”
means each Employee of the Employer who is (i) an Employee of the Employer with
a title of Vice President or higher and (ii) designated by the Committee, in its
sole discretion, as eligible to participate in the Plan.

 

Sec. 1.09                                               “Employee” means any
individual who is receiving remuneration for personal services rendered to the
Employer (or would be receiving such remuneration except for an Authorized Leave
of Absence) in the capacity of an “employee” as defined in Section 3121(d)(1) or
(2) of the Code (as opposed to that of an independent contractor).

 

--------------------------------------------------------------------------------


 

Sec. 1.10                                               “Employer” means the
Company and any other entity that adopts this Plan with the consent of the
Company.

 

Sec. 1.11                                               “Employer Credit” means
with respect to a Plan Year, the amount to be treated as credited to an Eligible
Employee’s Account pursuant to Section 3.01.

 

Sec. 1.12                                               “Investment Fund(s)”
means the investment option(s) available, if any, as determined by the
Committee, which serve as a means to measure value increases or decreases with
respect to a Participant’s Account.  The Committee reserves the right, on a
prospective basis, to add or delete Investment Funds.  The Committee shall not
be required to make available the same Investment Fund(s) to each Participant or
to make any Investment Fund available.

 

Sec. 1.13                                               “Participant” means any
Eligible Employee who has an amount credited to an Account under this Plan.

 

Sec. 1.14                                               “Plan” means the Keurig
Green Mountain, Inc. Non-Qualified Plan as described in this instrument, and as
may be amended from time to time.

 

Sec. 1.15                                               “Plan Year” means the
calendar year.

 

Sec. 1.16                                               “Retirement Eligible”
means the attainment of age 55 with 15 Years of Service or age 60 with 5 Years
of Service.

 

Sec. 1.17                                               “Termination of
Employment” means a “separation from service” from the Employer as that term is
defined under Code Section 409A.

 

Sec. 1.18                                               “Unforeseeable Financial
Emergency” shall mean an unanticipated emergency that is caused by an event
beyond the control of the Participant that would result in severe financial
hardship to the Participant resulting from (i) a sudden and unexpected illness
or accident of the Participant or a dependent (as defined in Code Section
152(a)) of the Participant, (ii) a loss of the Participant’s property due to
casualty, or (iii) such other extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant, all as
determined in the sole discretion of the Committee.

 

Sec. 1.19                                               “Valuation Date” means
each business day.

 

Sec. 1.20                                               “Year of Service” shall
have the meaning given such term under the Keurig Green Mountain 401(k) and
Profit Sharing Plan.

 

ARTICLE II

 

PARTICIPATION IN THE PLAN

 

Sec. 2.01                                               Commencement of
Participation.  Each Employee who, in the sole discretion of the Committee, is
designated as an Eligible Employee shall become a Participant at such time that
he/she is credited with an Employer Credit as provided in Section 3.01.  No
person shall have any right to participate in the Plan.  Any person selected as
an Eligible

 

--------------------------------------------------------------------------------


 

Employee by the Committee during any Plan Year will not by virtue of such
selection have the right to be selected as an Eligible Employee for any other
Plan Year.

 

Sec. 2.02                                               Cessation of Active
Participation.

 

(a)                                 Cessation of Eligible Status.  A Participant
shall be considered an “Active Participant” during any period when Employer
Credits are being made to the Plan on his or her behalf.  A Participant’s active
participation in the Plan shall cease as of the date he or she has a Termination
of Employment.  In addition, the Committee may remove a Participant from active
participation in the Plan as it may, in its sole discretion, determine.  Upon
cessation of, or removal from, active participation in the Plan, a Participant’s
prospective Employer Credits under the Plan shall cease.

 

(b)                                 Inactive Participant Status.  Even if his or
her active participation in the Plan ends, an individual shall remain an
“Inactive Participant” in the Plan until the earlier of (i) the date the full
amount of his or her Account is distributed from the Plan, or (ii) the date he
or she again recommences active participation in the Plan as an Eligible
Employee as determined by the Committee.  During the period of time that an
Employee is an Inactive Participant in the Plan, his or her Account shall
continue to be credited with earnings pursuant to the terms of Section 3.04.

 

ARTICLE III

 

EMPLOYER CREDITS AND VESTING

 

Sec. 3.01                                               Employer Credits.

 

(a)                                 For each Plan Year, the Committee shall
provide an Employer Credit to each person who was an Eligible Employee with
respect to such Plan Year; provided, that such Eligible Employee does not have a
Termination of Employment prior to the Crediting Date for such Plan Year.  The
amount of the Employer Credit to be made to the Account of an Eligible Employee
under this Section 3.01 with respect to a Plan Year shall be equal to such
Eligible Employee’s Compensation for the Plan Year multiplied by the percentage
of compensation used to determining such Participant’s maximum employer matching
contribution under the Keurig Green Mountain 401(k) and Profit Sharing Plan for
the Plan Year.

 

(b)                                 Notwithstanding Section 3.01(a), if an
Eligible Employee has a Termination of Employment following the end of the Plan
Year, but prior to the Crediting Date for such Plan Year as a result of death,
Disability, a Termination of Employment after becoming Retirement Eligible or a
Termination of Employment by the Employer without Cause, such Eligible Employee
shall still be entitled to a full Employer Credit for such Plan Year and if an
Eligible Employee has a Termination of Employment prior to the end of the Plan
Year as a result of death, Disability, a Termination of Employment after
becoming Retirement Eligible or a Termination of Employment by the Employer
without Cause, such Eligible Employee shall be entitled to a pro rated Employer
Credit for such Plan Year based on the number days during such Plan Year during
which the Eligible Employee was employed.

 

--------------------------------------------------------------------------------


 

Sec. 3.02                                               Vesting of Accounts.  A
Participant shall become vested in his or her Account as follows:

 

Participant’s Years of Service

 

Vested Percentage

 

 

 

 

 

Less than 2 Years of Service

 

0

%

2 or more Years of Service

 

100

%

 

Sec. 3.03                                               Maintenance of
Account.     The Committee shall establish and maintain an Account for each
Participant.  As of each Valuation Date, each Account shall be credited or
debited, as applicable, with the following:  (a) Employer allocations under
Section 3.01; (b) deemed investment earnings or losses on Employer allocations
less expenses allocable to the Account; and (c) any payments made by the
Employer pursuant to the terms of this Plan.  For purposes of clause (b) above,
deemed investment earnings or losses less expenses shall mean the earnings and
losses, less expenses, of those investments designated by the Committee from
time to time to measure the investment experience of the Account, or if
applicable, the earnings and losses, less expenses, of the Investment Fund(s).

 

Sec. 3.04                                               Directed Adjustment of
Accounts.  If authorized by the Committee, a Participant may suggest by written
instruction delivered to the Committee (or such other form permitted by the
Committee) that his/her Account be valued as if it were invested in one or more
of the Investment Fund(s).  The Committee may disregard the suggestion of the
Participant if it is determined that such direction will jeopardize the tax
status of this Plan.  A Participant may change his/her selection of Investment
Fund(s) at such times as permitted by the Committee.  Any such change, which
must be submitted to the Committee in writing (or such other form permitted by
the Committee), shall become effective at such time as designated by the
Committee.  The right to suggest investment direction options shall in no way be
interpreted to give the Participant any greater claim to his/her Account than
that which has been granted to the Participant by the terms of this Plan.

 

If a Participant who is authorized to suggest Investment Fund(s) fails to file
an Investment Fund selection instruction, he/she shall be deemed to have
selected the default Investment Fund selected from time to time by the
Committee.

 

Sec. 3.05                                               Participant’s Interest
in Account.  A Participant shall not acquire any property interest in his/her
Account or any other assets of the Employer, his/her right being limited to
his/her Employer’s contractual promise to make the payments pursuant to the
terms of this Plan.  To the extent that a Participant becomes entitled to
receive any amount credited to an Account, his/her right shall be no greater
than the right of any unsecured creditor of his/her Employer.  An Employer’s
obligations under this Plan are not funded or secured in any way.  Any and all
payments made to a Participant pursuant to this Plan shall be made only from the
general assets of his/her Employer which may, for this purpose, include a
payment from a rabbi trust.  The Account shall be for bookkeeping purposes only
and shall not represent a claim against any specified assets of the Employer. 
Neither this Plan nor any action taken pursuant to the terms of this Plan shall
be considered (a) to create a fiduciary relationship between the Employer (or
the Committee) and a Participant or any other persons or (b) to establish a
trust in which the assets are beyond the claims of any unsecured creditor of the
Employer.

 

--------------------------------------------------------------------------------


 

Sec. 3.06                                               Investment Obligation of
the Employer.  Benefits are payable as they become due regardless of any actual
investments the Employer may make to meet its obligations under this Plan. 
Neither the Employer nor any trustee (in the event the Employer elects to use a
grantor trust to accumulate funds) shall be obligated to purchase or maintain
any asset to fund benefits under the Plan.

 

ARTICLE IV

 

PAYMENT OF BENEFITS

 

Sec. 4.01                                               Form of Payment.  No
later than 30 days after the date on which an Eligible Employee first becomes an
Eligible Employee, such Eligible Employee shall submit an election to the
Committee which shall indicate the form of payment in which the Participant’s
Account shall be distributed to the Participant in the event of the
Participant’s Termination of Employment (other than as a result of death).  For
this purpose, a Participant may elect a single lump sum payment or annual
installments over a period of five, ten or fifteen years.  If annual
installments are selected, the amount of each annual installment shall be equal
to the balance of the applicable Account at the most recent Valuation Date
divided by the number of installments remaining to be paid.  Each installment
shall be considered a separate payment for purposes of Code Section 409A.  If a
Participant fails to indicate the form of payment for his or her Account, such
Account shall be distributed as a single lump sum payment.  Notwithstanding any
election made by a Participant, (i) if such Participant has a Termination of
Employment (other than as a result of death) prior to becoming Retirement
Eligible, such Participant’s Account shall be distributed as single lump sum
payment in accordance with Section 4.03(a) or (ii) if, at the time a
Participant’s Account has become distributable in accordance with Section
4.03(a) or Section 4.04(a), the present value of such Account is less than fifty
thousand dollars ($50,000.00), the Participant’s Account balance shall be
distributed to the Participant or the Participant’s designated beneficiary, as
the case may be, in a single lump sum.

 

Sec. 4.02                                               Unforeseeable Financial
Emergency.  If the Participant experiences an Unforeseeable Financial Emergency,
the Participant may petition the Committee to receive a payout from the Plan. 
The payout shall not exceed the lesser of the Participant’s Account, calculated
on the date of payment, or the amount reasonably needed to satisfy the
Unforeseeable Financial Emergency plus taxes reasonably anticipated as a result
of the payout.  However, no payout will be allowed under this Section 4.02 to
the extent that the Unforeseeable Financial Emergency may be relieved through
reimbursement or compensation by insurance or otherwise, or by liquidation of
the Participant’s assets (to the extent such liquidation would not itself cause
a severe financial hardship).  If, subject to the sole discretion of the
Committee, the petition for a payout is approved the payout shall be paid in a
lump sum, within 20 business days following the date of approval.

 

Sec. 4.03                                               Termination of
Employment

 

(a)                                 General.  Upon a Participant’s Termination
of Employment (other than as a result of death), and subject to Section 4.01,
such Participant’s Account (as adjusted for earnings as of the most recent
Valuation Date prior to distribution) shall be distributed or commence
distribution to the Participant on the next occurring January 1 or July 1
following the

 

--------------------------------------------------------------------------------


 

expiration of the six month anniversary of the date of the Participant’s
Termination of Employment.

 

(b)                                 Changes to Form of Payment.  A Participant’s
election to receive payment of his or her Account in the form of a lump sum or
in the form of installment payments upon Termination of Employment can be
changed at any time by the Participant by written notice delivered to the
Committee or its designee; provided, that (i) for any election made subsequent
to the Distribution Election required under Section 4.01 to be effective, it
must be made at least 12 months before the Participant’s Termination of
Employment, (ii) any new election must not be effective for at least 12 months
after it is delivered to the Committee, and (iii) any distribution of the
Participant’s Account shall not be made or commence earlier than five years
after such Participant’s Termination of Employment.

 

Sec. 4.04                                               Death of a Participant. 
If a Participant dies prior to commencing distribution of his or her Account in
accordance with Section 4.03, the balance of his or her Account will be
distributed to such Participant’s designated beneficiary in the form of a single
lump sum within 90 days following the date of the Participant’s death.  If a
Participant dies after commencing distribution of his or her Account in
accordance with Section 4.03, then subject to Section 4.01, the remaining
balance of his or her Account will be payable to the Participant’s designated
beneficiary in the form in which payment commenced under Section 4.03 and the
Participant’s death shall not accelerate payment of such Participant’s Account.

 

Sec. 4.05                                               Distribution of
Accounts.  The payment of any portion of the Account of a Participant from a
rabbi trust shall satisfy the payment obligation of his/her Employer under this
Plan to the extent of such payment.

 

Sec. 4.06                                               Tax Withholding.  An
Employer may make such provisions and take such actions as it may deem necessary
or appropriate for the withholding of any taxes which the Employer is required
by any law or regulation of any governmental authority, including foreign,
federal, state or local, to withhold in connection with any benefits under this
Plan, including, but not limited to, the withholding of appropriate sums from
any amount otherwise payable to the Participant.  Each Participant, however,
shall be responsible for the payment of all individual tax liabilities relating
to any such benefits.

 

Sec. 4.07                                               Beneficiary
Designation.  Participants shall designate, in such form and manner as the
Committee may periodically determine, and from time to time may re-designate,
their primary and secondary beneficiaries to receive any benefits that may be
payable under the Plan upon such Participant’s death.  In the event that:

 

(i)                                     a Participant dies without designating a
beneficiary; or

 

(ii)                                  the primary and secondary beneficiaries
designated by a Participant are not alive when a payment is to be made to such
person(s) under the Plan, and no other contingent beneficiary has been
designated; or

 

(iii)                               the beneficiary(ies) designated by a
Participant cannot be located by the Committee within one year from the date
benefits are to be paid to such person(s);

 

--------------------------------------------------------------------------------

 

then, in any of such events, the beneficiary of such Participant with respect to
any benefits that remain payable under the Plan shall be the Participant’s
surviving spouse, if any, and if not, the estate of the Participant.

 

Sec. 4.08                                               Non-U.S. Participants. 
Notwithstanding anything in the Plan to the contrary, with respect to any
Participant or eligible person who is resident outside of the United States, the
Committee may, in its sole discretion, amend the terms of the Plan in order to
conform such terms with the requirements of local law or to meet the objectives
of the Plan.  The Committee may, where appropriate, establish one or more
sub-plans for this purpose.

 

ARTICLE V

 

ADMINISTRATION

 

Sec. 5.01                                               Committee’s
Responsibilities.  The Committee is responsible for the day-to-day
administration of this Plan. The Committee may appoint other persons or entities
to perform certain of its functions.  The Committee and any such appointee may
employ advisors and other persons necessary or convenient to assist with the
administration of this Plan.  The Committee shall have the right to remove any
such appointee from his/her position.  Any person, group of persons or entity
may serve in more than one capacity.

 

Sec. 5.02                                               Committee’s Specific
Powers and Duties.  In addition to any powers, rights and duties set forth
elsewhere in this Plan, the Committee shall have the following powers and
duties:

 

(a)                 to adopt such rules and regulations consistent with the
provisions of this Plan;

 

(b)                 to enforce this Plan in accordance with its terms and any
rules and regulations it establishes;

 

(c)                  to maintain records concerning this Plan sufficient to
prepare reports, returns and other information required by this Plan or by law;

 

(d)                 to construe and interpret this Plan and to resolve all
questions arising under the Plan;

 

(e)                  to direct the payment of benefits under this Plan, and to
give such other directions and instructions as may be necessary for the proper
administration of this Plan;

 

(f)                   to be responsible for the preparation, filing and
disclosure on behalf of this Plan of such documents and reports as are required
by any applicable federal or state law; and

 

(g)                  to engage assistants and professional advisors.

 

--------------------------------------------------------------------------------


 

Sec. 5.03                                               Construction of the
Plan.  The Committee shall take such steps as are considered necessary and
appropriate to remedy any inequity that results from incorrect information
received or communicated in good faith or as the consequence of an
administrative error.  The Committee shall have the sole and absolute discretion
to interpret this Plan and shall resolve all questions arising in the
administration, interpretation and application of this Plan.  It shall endeavor
to act, whether by general rules or by particular decisions, so as not to
discriminate in favor of, or against, any person and so as to treat all persons
in similar circumstances uniformly.  The Committee shall correct any defect,
reconcile any inconsistency, or supply any omission with respect to this Plan. 
All such corrections, reconciliations, interpretations and completions of Plan
provisions shall be final and binding upon the parties.

 

Sec. 5.04                                               Liability.  The
Committee shall not be liable to any person for any action taken or omitted in
connection with the administration of this Plan unless attributable to its own
fraud or willful misconduct.

 

ARTICLE VI

 

CLAIMS PROCEDURE

 

Sec. 6.01                                               Claims.  The Committee
will endeavor to administer the Plan fairly and consistently and to pay all
benefits to which participants or beneficiaries are properly entitled.  All
claims for unpaid benefits should be made in writing to the Committee.  The
Committee may request additional information necessary to consider the claim
further.  If a claim is wholly or partially denied, the Committee will notify
the claimant of the adverse decision within a reasonable period of time, but not
later than ninety (90) days after receiving the claim, unless the Committee
determines that special circumstances require an extension.  In such case, a
written extension notice shall be furnished before the end of the initial 90-day
period.  The extension cannot exceed ninety (90) days.  The extension notice
shall indicate the special circumstances requiring an extension of time and the
date by which the Committee expects to render the decision.  The claim
determination time frames begin when a claim is filed, without regard to whether
all the information necessary to make a claim determination accompanies the
filing.  Any notice of denial shall include:

 

(a)                                 The specific reason or reasons for denial
with reference to those specific Plan provisions on which the denial is based;

 

(b)                                 A description of any additional material or
information necessary to perfect the claim and an explanation of why that
material or information is necessary; and

 

(c)                                  A description of the Plan’s appeal
procedures and time frames, including a statement of the claimant’s right to
bring a civil action following an adverse decision on appeal.

 

Sec. 6.02                                               Appeal Procedures.  A
claimant, or a claimant’s authorized representative, may appeal a denied claim
within sixty (60) days after receiving the Committee’s notice of denial.  A
claimant has the right to:

 

--------------------------------------------------------------------------------


 

(a)                                 Submit to the Committee, for review, written
comments, documents, records and other information relating to the claim;

 

(b)                                 Request, free of charge, reasonable access
to, and copies of, all documents, records and other information relevant to the
claimant’s claim; and

 

(c)                                  A review on appeal that takes into account
all comments, documents, records, and other information submitted by the
claimant, without regard to whether such information was submitted or considered
in the initial claim decision.

 

The Committee will make a full and fair review of the appeal and may require
additional documents as it deems necessary in making such a review.  A final
decision on review shall be made within a reasonable period of time, but not
later than sixty (60) days following receipt of the written request for review,
unless the Committee determines that special circumstances require an
extension.  In such case, a written extension notice will be sent to the
claimant before the end of the initial 60-day period.  The extension notice
shall indicate the special circumstances and the date by which the Committee
expects to render the appeal decision.  The extension cannot exceed a period of
sixty (60) days.  The appeal time frames begin when an appeal is filed, without
regard to whether all the information necessary to make an appeal decision
accompanies the filing.  If an extension is necessary because the claimant
failed to submit necessary information, the days from the date the Committee
sends the extension notice until the claimant responds to the request for
additional information are not counted as part of the appeal determination
period.  The Committee’s notice of denial on appeal shall include:

 

(a)                                 The specific reason or reasons for denial
with reference to those Plan provisions on which the denial is based;

 

(b)                                 A statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of
all documents, records, and other information relevant to the claimant’s claim;
and

 

(c)                                  A statement describing any voluntary appeal
procedures offered by the Plan and the claimant’s right to obtain the
information about such procedures, and a statement of the claimant’s right to
bring an action under ERISA.

 

Sec. 6.03                                               Limitation of Actions.
The failure of a claimant to follow the claims procedure in Sections 6.01 and
6.02 will extinguish his or her right to file a subsequent claim or to file a
lawsuit with respect to the claim.  If a claimant follows the claims procedure,
but his or her claim is denied, he or she will have one year form the date he or
she receives a final determination under Section 6.02 in which to file a lawsuit
with respect to that claim, and failure to meet the one-year deadline will
extinguish his or her right to file a lawsuit with respect to that claim.

 

--------------------------------------------------------------------------------


 

ARTICLE VII

 

AMENDMENT AND TERMINATION

 

Sec. 7.01                                               Plan Amendment.  To the
extent permitted by applicable Law, this Plan may be amended, modified or
terminated in any manner and in whole or in part by the Committee, in its sole
discretion, at any time.  Notwithstanding the foregoing, any amendment to change
the method used to determine the Employer Credit or any other amendment that
would substantially increase the cost of the Plan shall require the approval of
the Board of Directors of the Company.

 

Sec. 7.02                                               Termination of the
Plan.  The Company reserves the right to terminate the Plan, or an Employer may
terminate its participation in the Plan, at any time.  Upon termination of the
Plan, each affected Participant’s Account may be distributed in a manner
compliant with Code Section 409A, as the Company may determine.

 

ARTICLE VIII

 

MISCELLANEOUS

 

Sec. 8.01                                               Supplemental Benefits. 
The benefits provided for a Participant under this Plan are in addition to
benefits provided by any other plan or program of the Employer and, except as
otherwise expressly provided herein, the benefits of this Plan shall supplement
and shall not supersede any plan or agreement between the Employer and any
Participant or any provisions contained herein.

 

Sec. 8.02                                               Payments Due
Incompetents.  If the Committee determines that any person entitled to a
distribution under this Plan is incompetent by reason of physical or mental
disability, the Committee may cause the distribution becoming due to such person
to be made to another for his/her benefit without responsibility of the
Committee to see to the application of such payments.  Distributions made
pursuant to this Section shall completely discharge the obligations of the
Employer under this Plan.

 

Sec. 8.03                                               Limitation of
Participant’s Rights.  Nothing in this Plan shall be construed as conferring
upon any Participant any right to continue in the employment of the Employer,
nor shall it interfere with the rights of the Employer to terminate the
employment of any Participant and/or take any personnel action affecting any
Participant without regard to the effect which such action may have upon such
Participant as a recipient or prospective recipient of benefits under this Plan.

 

Sec. 8.04                                               Obligations to
Employer.  If a Participant becomes entitled to a distribution of benefits under
the Plan, and if at such time the Participant has outstanding any debt,
obligation, or other liability representing an amount owing to the Employer,
then the Employer may offset such amount owed to it against the amount of
benefits otherwise distributable to the extent permitted by Code Section 409A.

 

--------------------------------------------------------------------------------


 

Sec. 8.05                                               Nonalienation of
Benefits. Except as expressly provided herein, no Participant or Beneficiary
shall have the power or right to transfer (otherwise than by will or the laws of
descent and distribution), alienate, or otherwise encumber the Participant’s
interest under this Plan. Any such attempted assignment shall be considered null
and void. The interest of any Participant or any Beneficiary receiving payments
hereunder shall not be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors of the Participant or the Participant’s Beneficiary. The Employer’s
obligations under this Plan are not assignable or transferable except to (a) a
business entity that acquires all or substantially all of an Employer’s assets
or (b) any business entity into which an Employer may be merged or consolidated.

 

Sec. 8.06                                               Unfunded Status of
Plan.  This Plan constitutes a mere promise by the Employer to make benefit
payments in the future.  Benefits payable hereunder shall be payable out of the
general assets of the Employer, and no segregation of any assets whatsoever for
such benefits shall be made.  With respect to any payments not yet made to a
Participant, nothing contained herein shall give any such Participant any rights
that are greater than those of a general creditor of his/her Employer.

 

Sec. 8.07                                               Code Section 409A.  The
Plan and the benefits provided hereunder are intended to comply with Code
Section 409A and the guidance and Treasury regulations issued thereunder. 
Notwithstanding any provision of the Plan to the contrary, the Plan shall be
interpreted and construed consistent with this intent.  Notwithstanding the
foregoing, the Employer shall not be required to assume any increased economic
burden in connection therewith.  Although the Company intends to administer the
Plan so that it will comply with from the requirements of Code Section 409A, the
Employer does not represent or warrant that the Plan will comply with, or be
exempt from, Code Section 409A or any other provision of federal, state, local,
or non-United States law.  Neither Employer, its subsidiaries, nor their
respective directors, officers, employees or advisers shall be liable to any
Participant (or any other individual claiming a benefit through the Participant)
for any tax, interest, or penalties the Participant may owe as a result of
participation in the Plan, and the Employer and its subsidiaries shall have no
obligation to indemnify or otherwise protect any Participant from the obligation
to pay any taxes imposed pursuant to Code Section 409A.

 

Sec. 8.08                                               Acceleration or Delay of
Payments.  The Company reserves the right, exercisable in its sole discretion,
to accelerate or delay payments under this Plan to the extent permitted by Code
Section 409A.

 

Sec. 8.09                                               Inability to Locate
Participant.  In the event that the Committee is unable to locate a Participant
or beneficiary within two years following the date a Participant’s Account
becomes payable pursuant to Section 4.01, all amounts credited to the
Participant’s Account shall be forfeited.  If, within a five-year period
following the date of such forfeiture, the Participant or beneficiary later
claims such benefits, they shall be reinstated without interest.  If the
Committee does not receive a claim to such benefits within the five year period
following the date of forfeiture, benefits forfeited pursuant to this
Section 8.09 will not be reinstated.

 

Sec. 8.10                                               Severability.  If any
provision of this Plan is held unenforceable, the remainder of this Plan shall
continue in full force and effect without regard to such

 

--------------------------------------------------------------------------------


 

unenforceable provision and shall be applied as though the unenforceable
provision was not contained in this Plan.

 

Sec. 8.11                                               Notice.  Any notice or
filing required or permitted to be given to the Committee under this Plan shall
be sufficient if in writing and hand delivered, or sent by registered or
certified mail, to the Committee or to such representatives as the Committee may
designate from time to time.  Such notice shall be deemed given as to the date
of delivery or, if delivery is made by mail, as of the date shown on the
postmark on the receipt for registration or certification.

 

Sec. 8.12                                               Governing Law.  This
Plan shall be governed and construed under the laws of the State of Delaware to
the extent not preempted by federal law that shall otherwise control.

 

Sec. 8.13                                               Binding Terms. The
provisions of this Plan shall be binding upon and inure to the benefit of the
parties hereto, their respective heirs, executors, administrators and
successors.

 

Sec. 8.14                                               Headings.  All headings
preceding the text of the several sections hereof are inserted solely for
reference and shall not constitute a part of this Plan, nor affect its meaning,
construction or effect.

 

IN WITNESS WHEREOF, and as evidence of its adoption of this Plan, the Company
has caused the same to be executed the day and year first above written.

 

 

KEURIG GREEN MOUNTAIN, INC.

 

 

 

By:

/s/ Michael Reeves

 

 

 

 

Title:

Sr. Director of Tax

 

 

--------------------------------------------------------------------------------
